Case 8:21-cv-01490-MSS-JSS Document 16 Filed 07/27/21 Page 1 of 5 PageID 140




                   UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

                          CASE NO. 8:21-cv-01490-MSS-JSS

JUNE VAN SCOYOC,
     Plaintiff,

v.

CITY OF BELLEAIR BEACH,
GLENN R GUNN, PERSONALLY
AND     IN     HIS   OFFICIAL
CAPACITY AS VICE MAYOR OF
BELLEAIR              BEACH,
COUNCILWOMAN        JODY    J.
SHIRLEY, PERSONALLY AND IN
HER OFFICIAL CAPACITY AS
BELLEAIR BEACH COUNCIL
MEMBER,       COUNCILWOMAN
RITA T. SWOPE, PERSONALLY
AND     IN    HER    OFFICIAL
CAPACITY       AS   BELLEAIR
BEACH COUNCIL MEMBER,
TOWN OF BELLEAIR SHORE,
BARBARA        A.    COLUCCI,
PERSONALLY AND IN HER
OFFICIAL      CAPACITY     AS
BELLEAIR      SHORE    TOWN
CLERK, RICK COLLUCI, KEITH
D MACARI, MARK J. GOLDMAN,
COUNCILMAN           MICHAEL
DAVID GATTIS, PERSONALLY
AND     IN     HIS   OFFICIAL
CAPACITY       AS   BELLEAIR
BEACH COUNCIL MEMBER,
AND WENDY LEE GATTIS,
     Defendants.
                                                   /


                                  HICKS, PORTER, EBENFELD & STEIN, P.A.
             799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 16 Filed 07/27/21 Page 2 of 5 PageID 141




   DEFENDANT MARK J. GOLDMAN’S UNOPPOSED MOTION FOR
     EXTENSION OF TIME TO RESPOND TO FIRST AMENDED
                       COMPLAINT

      Defendant, Mark J. Goldman, by and through undersigned counsel and

pursuant to Rules 6 and 7, Fed. R. Civ. P., hereby files his unopposed motion for

extension of time to respond to plaintiff’s first amended complaint [DE 4] and in

support thereof states as follows:

      Mr. Goldman was served with the first amended complaint, in which he was

named in this lawsuit for the first time, on July 10th, 2021. Accordingly, Mr.

Goldman’s response to the first amended complaint is due on July 30th, 2021.

However, the undersigned is in need of more time within which to respond to

plaintiff’s first amended complaint.

      The undersigned was retained to defend Mr. Goldman on July 19th, 2021.

Upon review of the first amended complaint, the undersigned determined that she

would require additional time to analyze the legal issues as contained in the first

amended complaint in order to properly prepare a response on Mr. Goldman’s

behalf. In light of her review, the undersigned reached out to plaintiff’s counsel to

request a 20-day extension, which was agreed to by plaintiff’s counsel on July

22nd, 2021.




                                                        2
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 16 Filed 07/27/21 Page 3 of 5 PageID 142




      Accordingly, the undersigned respectfully requests that the Court enter an

order granting Mr. Goldman an extension of time until August 10th, 2021, within

which to respond to plaintiff’s first amended complaint.

                     LOCAL RULE 3.01(g) CERTIFICATION

      The undersigned hereby certifies that she has conferred with plaintiff’s

counsel in good faith and the parties have agreed to an extension of time until

August 10th, 2021 for Defendant Mark Goldman to respond to the 1st Amended

Complaint.

                                                    Respectfully submitted,

                                          By:       /s/ Diana Sun
                                                    IRENE PORTER
                                                    Florida Bar No. 567280
                                                    DIANA SUN
                                                    Florida Bar No. 100808
                                                    HICKS, PORTER, EBENFELD & STEIN,
                                                    P.A.
                                                    799 Brickell Plaza, Suite 900
                                                    Miami, FL 33131
                                                    Tel: 305/374-8171
                                                    Fax: 305/372-8038
                                                    Primary email: iporter@mhickslaw.com
                                                    dsun@mhickslaw.com
                                                    Secondary email: bpaz@mhickslaw.com
                                                    eclerk@mhickslaw.com
                                                    Counsel for Defendant, Mark J. Goldman




                                                        3
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 16 Filed 07/27/21 Page 4 of 5 PageID 143




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 27th day of July, 2021, a true and correct

copy of the foregoing was filed with the Court’s CM/ECF system that will serve a

copy via e-mail to the following attorneys of record:

Rook Elizabeth Ringer, Esq.
Lento Law Group, P.A.
222 San Marco Avenue, Suite C
St. Augustine, FL 32084
Tel: 904/602-9400
Fax: 904/299-5400
reringer@lentolawgroup.com
Counsel for Plaintiff

Thomas P. Scarritt, Jr., Esq.
tps@scarrittlaw.com
Martin J. Champagne, Jr., Esq.
mc@scarrittlaw.com
Scarritt Law Group, P.A.
1405 West Swann Avenue
Tampa, FL 33606
Tel: 813/258-2300
Fax: 813/258-3242
courtpleadings@scarrittlaw.com
Counsel for Defendants,
Barbara A. Colucci and Rick Colucci

Jay Daigneault, Esq.
jay@cityattorneys.legal
Randol D. Mora, Esq.
randy@cityattorneys.legal
Trask Daigneault, LLP
1001 S. Ft. Harrison Avenue, Suite 201
Clearwater, FL 33756
Tel: 727/733-0494
Fax: 727/733-2991
Counsel for Defendants, City of Belleair

                                                        4
                                    HICKS, PORTER, EBENFELD & STEIN, P.A.
               799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
Case 8:21-cv-01490-MSS-JSS Document 16 Filed 07/27/21 Page 5 of 5 PageID 144




Beach, Glen R. Gunn, Jody J. Shirley,
Rita T. Swope, David Gattis and Wendy
Gattis


                                        By:       /s/ Diana Sun
                                                  DIANA SUN
                                                  Florida Bar No. 100808




                                                      5
                                  HICKS, PORTER, EBENFELD & STEIN, P.A.
             799 BRICKELL PLAZA, SUITE 900, MIAMI, FL 33131 • TEL. 305/374-8171 • FAX 305/372-8038
